
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 163
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing support for designation of
		  September 23, 2009, as National Job Corps Day.
	
	
		Whereas
			 over the course of 45 years, nearly 3,000,000 youth in the United States have
			 been provided a safe living and learning environment on Job Corps campuses
			 nationwide;
		Whereas
			 123 Job Corps campuses educate and train 60,000 youth in the United States each
			 year;
		Whereas
			 throughout its more than four decades of existence, Job Corps has successfully
			 provided the Nation’s economically disadvantaged youth with critical
			 residential, academic, and vocational services;
		Whereas
			 Job Corps is considered the Nation’s largest and most successful high school
			 dropout recovery and youth empowerment program;
		Whereas
			 youth enrolled in Job Corps, receive intensive academic remediation, gain
			 employability, learn life skills, and receive job placement assistance;
		Whereas
			 Job Corps builds the lives of youth, many of whom are high school dropouts,
			 read slightly below the 8th grade reading level, and have never held a
			 full-time job;
		Whereas
			 in an average 8 month stay at Job Corps the vast majority of youth leave with a
			 high school diploma or equivalency, improve their literacy by more than two
			 grade levels, and 75 percent of Job Corps graduates secure employment or enter
			 the military;
		Whereas
			 Job Corps’ successful model of preparing youth in the United States has
			 included partnerships and linkages with employers and labor
			 representatives;
		Whereas
			 this public-private partnership of American ingenuity has led to local and
			 large employers and labor representatives providing Job Corps students
			 hands-on, practical experience through internships and helping during the
			 transition from student to employee;
		Whereas
			 Job Corps students and staff have contributed to their communities through
			 millions of hours of community service, signaling the importance of giving back
			 to the communities in which they live;
		Whereas
			 dedicated Job Corps staff invest their time and talents in the lives of
			 students and without whom Job Corps could not fulfill its mission;
		Whereas
			 the economic benefits of a local Job Corps center generate 100 permanent jobs,
			 thus producing 15,000 qualified and dedicated staff in 48 States, the District
			 of Columbia, and Puerto Rico; and
		Whereas
			 September 23, 2009, would be an appropriate day to designate as National
			 Job Corps Day , in honor of the 45th anniversary of Job Corps: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the designation of National
			 Job Corps Day ; and
			(2)encourages State and local governments to
			 observe the day with appropriate activities that promote awareness of Job
			 Corps.
			
	
		
			Passed the House of
			 Representatives September 24, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
